                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION


TERRILL TAYLOR                               )
                                             )
       Plaintiff,                            )
                                             )
       v.                                    )       Case No. 2:21-CV-286-WHA-CSC
                                             )
CITY OF MONTGOMERY                           )
                                             )
       Defendant.                            )


                             ANSWER AND SPECIAL REPORT
       COMES NOW, the Defendant, City of Montgomery, by and through undersigned

counsel, and pursuant to this Honorable Court’s Order of April 15, 2021, (Doc. 4), hereby

submits the following Answer and Special Report:



                                          EXHIBITS
Exhibit 1- Motion to Revoke Bond and Order Revoking Bond in Montgomery County Circuit
Court CC-2019-951, State of Alabama v. Terrill Taylor
Exhibit 2- Affidavit of Capt. D.J. Wizorek
Exhibit 3- Search Warrant
Exhibit 4- Affidavit, Warrant of Arrest, Complaint, and Request for Excessive Bond
Exhibit 5- Montgomery County Grand Jury Indictment
Exhibit 6- US District Court Grand Jury Indictment


                               PLAINTIFF’S ALLEGATIONS
       On or about April 14, 2021, Plaintiff filed a pro se Complaint against the City of

Montgomery appearing to claim an illegal search and seizure of his property. (Doc. 1). In his

complaint, Plaintiff claims that on May 9, 2019, Lt. David Wizorek conducted a search of
Plaintiff’s home at 3488 Wilmington Road, Montgomery, Alabama without first securing a

search warrant for his residence. Plaintiff also alleges that in March or April other officers kicked

in the door of the same home.



                                              FACTS
   1. Plaintiff is currently incarcerated in the Montgomery City Jail. Plaintiff was released on

       bond for the charges that arose out of the search warrant at subject of lawsuit. However,

       Plaintiff’s bond was revoked on December 10, 2020, by Montgomery County Circuit

       Judge James Anderson. (Ex. 1, Motion to Revoke Bond and Order Revoking Bond in

       Montgomery County Circuit Court CC-2019-951, State of Alabama v. Terrill Taylor).

       The basis of revocation was based on Plaintiff picking up new charges. That revocation

       does not appear to have any relation to the allegation in the present lawsuit.

   2. On May 7, 2019, Capt. Wizorek with the Montgomery Police Department received

       information of a crime from Sgt. Davis with the Montgomery Sherriff’s Department. The

       evidence consisted of numerous videos. (Ex. 2, Affidavit of Capt. D.J. Wizorek).

   3. After further investigation, Capt. Wizorek, working with the District Attorney’s Office,

       obtained a warrant to search the Plaintiff’s residence. The search warrant was approved

       by Judge Tiffany McCord on May 9, 2019, and executed the same day. (Ex. 2; Ex. 3,

       Search Warrant).

   4. Capt. Wizorek presented an affidavit and warrant to a magistrate which were approved

       and signed by the magistrate on May 9, 2019. (Ex. 4, Affidavit, Warrant of Arrest,

       Complaint, and Request for Excessive Bond). Plaintiff was transported to the

       Montgomery City Jail. Plaintiff initially sought a preliminary hearing in the Montgomery

       County District Court, but ultimately withdrew that request and the cases proceeded to a
         Grand Jury. (See cases no. DC-2019-1123 through DC-2019-1127, State of Alabama v.

         Terrill T. Taylor). On August 30, 2019, a Montgomery County Grand Jury returned an

         indictment against Plaintiff charging him with the Human Trafficking 1st degree, DV

         Strangulation/Suffocation, Rape 1st degree, Sexual Abuse 1st degree, and Sexual

         Extortion. The case was assigned the Circuit Court case number CC-2019-000951. (Ex.

         5, Montgomery County Grand Jury Indictment). The criminal case is still pending. 1

    5. Additionally, a Federal Grand Jury convened in the Middle District returned an

         indictment against Plaintiff filed on October 27, 2020 for Possession of a Firearm by a

         Convicted Felon, and the case is currently pending in the United States District Court for

         the Middle District of Alabama, Northern Division, as case number 2:20-cr-00222-ECM-

         JTA. 2 (Ex. 6, US District Court Grand Jury Indictment).




                               ANSWER & AFFIRMATIVE DEFENSES
         1. The Complaint fails to state a claim upon which relief can be granted.

         2. Defendant did not violate any of the Plaintiff’s constitutional rights afforded him

             under law.

         3. Defendant asserts that Plaintiff’s claims are frivolous.

         4. Defendant asserts that they are immune from civil action under the shields of

             qualified immunity.




1
 A search of the Alabama Trial Court’s electronic system, Alacourt.com, indicates that the case is set on the trial
docket for June 28, 2021.

2
 A search of the Middle District electronic system, PACER, indicates that the case is set on the criminal term of
court set to commence on October 18, 2021.
       5. Plaintiff’s claim and “factual allegations” in his complaint fail to establish any

           relevant or material issues or questions of fact.

       6. Defendant denies each and every material allegation of the complaint and demand

           strict proof thereof.



  MEMORANDUM OF LAW SUPPORTING DISMISSAL OF PLAINTIFF’S CLAIMS
      PLAINTIFF’S CLAIM IS BARRED BY MUNICIPAL IMMUNITY DEFENSE
       Before the Court can address the search warrant aspect of the claim, first must determine

if the Defendant can be sued for such action. Plaintiff must plead and assert that the city has a

policy in place that violated his rights. Section 1983 allows persons to sue municipalities acting

under the color of state law for violations of the Constitution or other federal law. Hill v. Cundiff,

797 F.3d 948, 976. Recently the Court has explained in McCullough v. City of Montgomery, No.

2:15-cv-463 (RCL), 2019 U.S. Dist. LEXIS 82069 (M.D. Ala. May 14, 2019):

       "A municipality therefore may be held liable 'only if such constitutional torts result from
       an official government policy, the actions of an official fairly deemed to represent
       government policy, or a custom or practice so pervasive and well-settled that it assumes
       the force of law.'" Hill, 797 F.3d at 977 (quoting Denno v. Sch. Bd. of Volusia Cty., 218
       F.3d 1267, 1276 (11th Cir. 2000)). The municipality must be shown to have "authority
       and responsibility over the governmental function in issue[,]" and the plaintiff "must
       identify those officials who speak with final policymaking authority for [the
       municipality] concerning the act alleged to have caused the particular constitutional
       violation in issue." Grech v. Clayton Cty., 335 F.3d 1326, 1330 (11th Cir.
       2006). Furthermore, The policy or custom must be the "moving force" behind the alleged
       constitutional torts. See Monell v. Dep't of Soc. Servs., 436 U.S. 658, 694, 98 S. Ct. 2018,
       56 L. Ed. 2d 611 (1978).”
       Plaintiff has failed to plead sufficient facts to state a claim against the City of

Montgomery. Vicarious liability is inapplicable in a § 1983 claim, Plaintiff therefore must assert

the individual government official and through their own action violated it rights of the

individual and not just the municipality itself. Ashcroft v. Iqbal, 556 U.S. 662, 663 (2009).
Plaintiff in this case only specifies the City of Montgomery. Therefore, Plaintiff would have

needed to plead that there was a policy created by the City and that was the cause for his rights to

be violated. He did not plead such and therefore his claims are due to be dismissed.



                                   SEARCH AND SEIZURE
       Moreover, Plaintiff’s allegations are, on their face, patently false. He asserts that the

search of his residence was conducted without first obtaining a search warrant. As is set out in

Capt. Wizorek’s affidavit (Ex. 2), he did, in fact, obtain a search warrant signed by Montgomery

County District Court Judge prior to the search of the residence. (Ex. 3.)

       Finally, Plaintiff does not allege that the warrant was defective, so the City has not

undertaken an extensive discussion of the adequacy of the warrant itself. Suffice it to say that

the affidavit supporting the issuance of the warrant, a copy of which is attached hereto as (Ex. 3),

is adequate to support the issuance of the search warrant. See United States v. Betancourt, 734

F.2d 750, 754 (11th Cir. 1984) (To obtain a search warrant, there must be a showing of probable

cause believing that an offense has been committed and that evidence of said offense exists at the

place for which the warrant is requested). Plaintiff does not make any allegations regarding the

adequacy of the warrant, or that the warrant was somehow defective or invalid. See United

States v. Lockett, 533 F. App'x 957, 965 (11th Cir. 2013) (citation omitted) (“When a search is

conducted pursuant to a warrant, the burden is on the defendant to show that the warrant is

invalid.”); see also Franks v. Delaware, 438 U.S. 154, 171 (1978).



                                         CONCLUSION
       Plaintiff has alleged no set of facts to indicate that his rights were violated or that any

actions by any of the named Defendants entitle him to any relief. As such, Defendants
respectfully request that this Court dismiss the Plaintiff’s claims and any other relief to which he

may be entitled.

       Respectfully submitted this 25th day of May, 2021.

                                               /s/Brittney Jones
                                              BRITTNEY F. JONES
                                              ASB-8852-C73C
                                              Attorney for Defendants

OF COUNSEL:
CITY OF MONTGOMERY
Legal Department
Post Office Box 1111
Montgomery, AL 36101-1111
Telephone:    334.625.2050
Facsimile:    334.625.2310
brjones@montgomeryal.gov
                                 CERTIFICATE OF SERVICE


       I hereby certify that on the 25th day of May, 2021, a copy of the foregoing has been

served upon the following by electronic filing and notification and/or first class mail:

Terrill Taylor
Montgomery City Jail
Post Office Box 159
Montgomery, Alabama 36101
Pro Se

                                                      /s/ Brittney Jones
                                                      OF COUNSEL
                                          DOCUMENT 212
                                                                                 ELECTRONICALLY FILED
                                                                                     12/10/2020 9:05 AM
                                                                                   03-CC-2019-000951.00
                                                                                    CIRCUIT COURT OF
                                                                              MONTGOMERY COUNTY, ALABAMA
                                                                                  GINA J. ISHMAN, CLERK
         IN THE CIRCUIT COURT FOR THE FIFTEENTH JUDICIAL CIRCUIT,
                      MONTGOMERY COUNTY, ALABAMA


STATE OF ALABAMA,                                 )
     Plaintiff,                                   )
                                                  )
v.                                                )             CC-2019-951 (JHA)
                                                  )
TERRILL TAYLOR                                    )
     Defendant.                                   )

                       MOTION TO REVOKE DEFENDANT’S BOND


        COMES NOW the State of Alabama, by and through its District Attorney for the Fifteenth

Judicial Circuit, Daryl D. Bailey, and moves this Honorable Court to revoke the Defendant’s bonds

in the above referenced case, pursuant to Rule 7.5 of the Alabama Rules of Criminal Procedure.

In support of its request, the State shows the following:


     1. In August 2019, the Defendant was indicted for one count of Domestic Violence
        Strangulation/Suffocation, one count of Human Trafficking 1st degree, one count of Sexual
        Extortion, one count of Sexual Abuse 1st, and one count of Rape 1st degree.

     2. The Defendant posted bond for the above-styled case/offenses in May 2019.

     3. The Defendant is set for a Status hearing on January 20, 2021 and a Jury Trial on January
        25, 2021.

     4. While on bond, the Defendant has acquired a new charge for Criminal Possession of a
        Forged Instrument 3rd degree. A warrant was signed on December 3, 2020.

     5. As a mandatory condition of his release, pursuant to Rule 7.3, Alabama rules of Criminal
        Procedure, he was to refrain from committing any criminal offense(s).

        WHEREFORE, premises considered, the State of Alabama requests that Defendant’s

current bond in the above-styled cases be revoked and that the Defendant be held pending the

outcome or in the alternative set a hearing for this Court to revoke the Defendant’s bond due to the

Defendant’s new criminal charge.




                                        Terrill Taylor v. COM    EXHIBIT 1-    000001
                                        DOCUMENT 212




       Respectfully submitted this 9th day of December 2020.


                                            DARYL D. BAILEY
                                            DISTRICT ATTORNEY

                                            /s/ Marianalyn Dennis
                                            Marianalyn Dennis (DEN043)
                                            Deputy District Attorney


                               CERTIFICATE OF SERVICE

      I hereby certify that a true copy of the foregoing motion was served upon counsel for the
Defendant by electronic filing, via Alacourt on this 9th day of December 2020.

                                            DARYL D. BAILEY
                                            DISTRICT ATTORNEY

                                            /s/Marianalyn Dennis
                                            MARIANALYN DENNIS (DEN043)
                                            Deputy District Attorney




                                      Terrill Taylor v. COM   EXHIBIT 1-   000002
                                   DOCUMENT 214
                                                                          ELECTRONICALLY FILED
                                                                              12/10/2020 3:35 PM
                                                                            03-CC-2019-000951.00
                                                                             CIRCUIT COURT OF
                                                                       MONTGOMERY COUNTY, ALABAMA
                                                                           GINA J. ISHMAN, CLERK
        IN THE CIRCUIT COURT OF MONTGOMERY COUNTY, ALABAMA



 STATE OF ALABAMA                          )

                                           )
 V.                                        ) Case No.:        CC-2019-000951.00
                                           )
 TAYLOR TERRILL TREMAYNE                   )
 Defendant.                                )



                                       ORDER


      This matter having been considered by the Court it is hereby ORDERED

pursuant to Rule 7.5, Alabama Rules of Criminal Procedure, that any law enforcement

officer having contact with the Defendant shall ARREST the Defendant and HOLD the

Defendant in the custody of the Montgomery County Sheriff pending a hearing on the

State's motion to revoke the Defendant's bond.




DONE this 10th day of December, 2020.

                                        /s/ JAMES H ANDERSON
                                        CIRCUIT JUDGE




                                  Terrill Taylor v. COM   EXHIBIT 1-    000003
Terrill Taylor v. COM   EXHIBIT 2-   000004
Terrill Taylor v. COM   EXHIBIT 2-   000005
Terrill Taylor v. COM   EXHIBIT 2-   000006
Terrill Taylor v. COM   EXHIBIT 3 -   000007
Terrill Taylor v. COM   EXHIBIT 3 -   000008
Terrill Taylor v. COM   EXHIBIT 3 -   000009
Terrill Taylor v. COM   EXHIBIT 3 -   000010
Terrill Taylor v. COM   EXHIBIT 4 -   000011
Terrill Taylor v. COM   EXHIBIT 4 -   000012
Terrill Taylor v. COM   EXHIBIT 4 -   000013
Terrill Taylor v. COM   EXHIBIT 4 -   000014
Terrill Taylor v. COM   EXHIBIT 4 -   000015
  DOCUMENT 1




Terrill Taylor v. COM   EXHIBIT 5 -   000016
  DOCUMENT 1




Terrill Taylor v. COM   EXHIBIT 5 -   000017
  DOCUMENT 1




Terrill Taylor v. COM   EXHIBIT 5 -   000018
  DOCUMENT 1




Terrill Taylor v. COM   EXHIBIT 5 -   000019
  DOCUMENT 1




Terrill Taylor v. COM   EXHIBIT 5 -   000020
  DOCUMENT 1




Terrill Taylor v. COM   EXHIBIT 5 -   000021
       Case 2:20-cr-00222-ECM-JTA Document 1 Filed 10/27/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORMEn191,YMION
                                       •   • 4.,
UNITED STATES OF AMERICA
                                          CCT)21    P 3: 31
               v.                                      CR. NO.t02°6g 4'17 50/19     ',1771
                                            •.              [18 U.S.C. § 922(g)(1)]

TERRILL TREMAYNE TAYLOR
                                                      INDICTMENT

The Grand Jury charges:

                                            COUNT 1
                         (Possession of a Firearm by a Convicted Felon)

       On or about May 9, 2019, in Montgomery County, within the Middle District of

Alabama, the defendant,

                               TERRILL TREMAYNE TAYLOR,

knowing he had previously been convicted of a crime punishable by imprisonment for a term

exceeding one year, knowingly possessed firearms and ammunition, to wit: a Colt, model

Combat Commander,.45 caliber pistol; a North American Arms, model NAA22,.22 caliber

revolver; a Ruger, model SR-22,.22 caliber rifle; a Stag Arms, model Stag-15, 5.56 caliber rifle;

and live ammunition, better descriptions of which are unknown, and the firearms and

ammunition were in and affecting interstate and foreign commerce, in violation of Title 18,

United States Code, Section 922(g)(1).

                                 FORFEITURE ALLEGATION

       A.      The allegations contained in Count 1 of this Indictment are hereby realleged and

incorporated by reference for the purpose of alleging forfeitures pursuant to Title 18, United

States Code, Section 924(d)(1) by Title 28, United States Code, Section 2461(c).

       B.      Upon conviction of the offense in violation of Title 18, United States Code,




                                       Terrill Taylor v. COM   EXHIBIT 6 -   000022
       Case 2:20-cr-00222-ECM-JTA Document 1 Filed 10/27/20 Page 2 of 3




Section 922 (g)(1), set forth in Count 1 of this Indictment, the defendant,

                                TERRILL TREMAYNE TAYLOR,

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 924(d)(1) by

Title 28, United States Code, Section 2461(c), any firearrns and ammunition involved in the

commission ofthe offenses in violation of Title 18 United States Code, Section 922 (g)(1). The

property includes, but is not limited to, a North American Arms, Model NAA22,.22 caliber

revolver, bearing serial number L024845; a Ruger, Model SR-22,.22 caliber rifle, bearing serial

number 280-10192; a Stag Arms, Model Stag-15, 5.56 caliber rifle, bearing serial number 32349;

a Colt, Model Combat Commander,.45 caliber pistol, bearing serial number 70SC65784; and

live ammunition.

        C.     If any ofthe property described in this forfeiture allegation, as a result of any act

or omission of the defendant:

               (1)     cannot be located upon the exercise of due diligence;

               (2)     has been transferred or sold to, or deposited with, a third party;

               (3)     has been placed beyond the jurisdiction of the court;

               (4)     has been substantially diminished in value; or

               (5)     has been commingled with other property which cannot be divided
                       without difficulty,

the United States shall be entitled to forfeiture of substitute property pursuant to Title 21, United

States Code, Section 853(p), as incorporated by Title 28, United States Code, Section 2461(c).

       All pursuant to Title 18, United States Code, Section 924(d)(1) by Title 28, United States

Code, Section 2461(c).




                                                  2


                                        Terrill Taylor v. COM   EXHIBIT 6 -   000023
      Case 2:20-cr-00222-ECM-JTA Document 1 Filed 10/27/20 Page 3 of 3




                                                  A TRUE BILL:




LOUIS V. F NKLIN, SR.
UNITED STATES ATTORNEY


fnalet
Mary u E. Bowdre
Assistant    States Attorney



Verne H. Speirs
Assistant United States Attorney




                                             3


                                   Terrill Taylor v. COM   EXHIBIT 6 -   000024
